  Case 3:21-cv-00372-SMY Document 19 Filed 05/24/21 Page 1 of 1 Page ID #32



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ERIN SANDERS,                                     )
                                                   )
                       Plaintiff,                  )
                                                   )
 vs.                                               )
                                                   )   Case No. 21-cv-372-SMY
 AMSHER COLLECITON SERVICES,                       )
 INC.,                                             )
                                                   )
                       Defendant.                  )

                            JUDGMENT IN A CIVIL ACTION

       IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to the Stipulation of

Dismissal (Doc. 18), this matter is DISMISSED with prejudice. Accordingly, the Clerk of Court is

DIRECTED to close this case.



DATED: May 24, 2021                            MARGARET M. ROBERTIE,
                                               Clerk of Court

                                               By: s/ Stacie Hurst, Deputy Clerk


Approved:
                            2021.05.24
                            14:52:53 -05'00'
              STACI M. YANDLE
              DISTRICT JUDGE
